276 F.2d 208
IDA GOLDBLATT SONS, INC., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 254.
Docket 25758.
United States Court of Appeals Second Circuit.
Argued March 31, 1960.
Decided March 31, 1960.

Appeals from the United States District Court for the Southern District of New York; John W. Cashin, Judge.
Julius Kuschner, New York City (Philip A. Brenner and Higgins, Brenner & Higgins, New York City, on the brief), for appellant.
James McKinley Rose, Jr., Asst. U. S. Atty., Southern District of New York, New York City (S. Hazard Gillespie, Jr., U. S. Atty., Southern District of New York, New York City, on the brief), for appellee.
Before LUMBARD, Chief Judge, BARNES, Circuit Judge, and SMITH, District Judge.
PER CURIAM.


1
We affirm in open court Judge Cashin's order of May 15, 1959, modifying it to require production of the records on or before April 7, 1960. The mandate will issue forthwith.